Citation Nr: 0631635	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-43 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1967 
to September 1970 in the U.S. Army.  

The issue of service connection for PTSD comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  The 
issue of entitlement to nonservice-connected pension 
benefits comes before the Board on appeal from a September 
2004 rating decision from the same RO. 

The veteran testified at a Board videoconference hearing 
before the undersigned in June 2006.  After the 
videoconference hearing, the veteran submitted additional 
evidence including VA treatment records and an income and 
net worth statement, with a waiver of initial RO 
consideration.  
  
The issue of nonservice-connected pension benefits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran has a diagnosis of PTSD with a verified in-
service stressor.   


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties of Notification and Assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran. 

Although the record reflects that the RO has not provided 
notice with respect to the initial disability rating and 
effective-date elements of the PTSD claim, See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), those 
matters are not currently before the Board and the RO will 
have the opportunity to provide the required notice before 
deciding those matters.  


Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD in 
accordance with VA regulations; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which requires that all mental 
disorder diagnoses must conform to the fourth edition of the 
American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  See 
38 C.F.R. § 3.304(f).

There are two requirements for a stressor to be sufficient 
for PTSD: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or a threatened death or serious injury, or 
a threat to the physical integrity of self or others" and 
(2) "the person's response [must have] involved intense 
fear, helplessness, or horror."  Cohen, 10 Vet. App. at 141 
(quoting DSM-IV at 32). 

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  38 
C.F.R.  § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 
(1997).

Corroboration of every detail of a claimed stressor, 
including the appellant's personal participation, is not 
required.  Rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply 
his or her personal exposure.  Pentecost v. Principi, 16 
Vet. App. 124, 128 (2002).

When there is an approximate balance of positive and 
negative evidence regarding any material issue, VA will give 
the benefit of the doubt to the veteran.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Analysis

The veteran alleges that since his discharge from service, 
he has experienced nightmares, insomnia, anxiety, flash 
backs, feelings of avoidance, and depression as a result of 
PTSD due to three incidents of shelling by the enemy while 
stationed with Company B, 43rd Signal Battalion, in the Cha 
Rang valley in Vietnam as a telephone switch Board operator.   

The shelling incidents do not reflect direct combat with the 
enemy.  Although service personnel records indicate that the 
veteran did serve in a combat zone while in Vietnam, the 
records not reflect receipt of medals, badges, or 
decorations that specifically denote combat with the enemy.  
Consequently, there must be credible supporting evidence 
that the claimed in-service stressors actually occurred.  38 
C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 
Vet. App. at 395.  

A June 2006 VA treatment note by a VA physician diagnosed 
the veteran with PTSD after his April 2006 PTSD screen had 
been positive.  The veteran had been treated by VA for 
nightmares since February 2001.  He had reported difficulty 
sleeping since the 1980s.  The veteran has also been 
diagnosed with dysthymia, organic brain syndrome, and 
adjustment disorder with depressed mood.  See VA outpatient 
record from January 2004; VA general medical examination of 
May 2005.    

In particular, the veteran contends that he has continuous 
nightmares regarding one particular shelling during which 
soldiers were screaming for an ambulance because a 
lieutenant was injured.  The veteran did not actually 
witness the injury to the lieutenant, but he was scared for 
his life during the shelling, as he has described a chaotic 
situation whereby soldiers were fleeing and attempting to 
find cover.  The veteran has provided inconsistent dates for 
this alleged stressor, to include May 1968, February 1969, 
and March 1969.  See May 2005 PTSD questionnaire; 
videoconference transcript at page 9; personal hearing 
transcript at pages 2-9.  Notably, a May 2005 VA general 
medical examiner recorded that the veteran suffers from 
memory problems related to possible pseudodementia.    

There is credible supporting evidence that the alleged in-
service stressors actually occurred.  The RO incorrectly 
advised the U.S. Armed Services Center for Unit Records 
Research (USASCURR) that the veteran was assigned to Company 
D, 43rd Signal Battalion when, in fact, service personnel 
records (SPRs) confirm that the veteran was assigned to 
Company B, 43rd Signal Battalion.  
USASCURR confirmed that the 43rd Signal Battalion was 
subjected to enemy attacks in February and March of 1969, 
corresponding to the dates the veteran asserted at his 
personal hearing.  However, USASCURR did not confirm that 
the veteran's unit (Company B) was camped at the specific 
location of the attacks, as they were researching the wrong 
unit (Company D), per the information provided by the RO.  

There is no information to suggest that the veteran was not 
present at the attacks confirmed by USASCURR as he was 
present with the 43rd Signal Battalion at the time the 
attacks occurred. A stressor need not be corroborated in 
every detail.  Pentecost, 16 Vet. App. at 128.  Giving the 
veteran the benefit of the doubt, his statement is 
corroborated, his in-service stressors are verified, and 
service connection for PTSD is warranted.   

The medical evidence shows that the veteran also has been 
diagnosed with dysthymia, organic brain syndrome, and 
adjustment disorder with depressed mood.  The RO will have 
to determine the extent to which the veteran's current 
mental disability results from his service-connected PTSD. 


ORDER

Service connection for PTSD is granted.  


REMAND

Generally, pension is available to a veteran who served for 
90 days or more during a period of war and who is 
permanently and totally disabled due to non-service 
connected disabilities that are not the result of his own 
willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002); 38 
C.F.R. § 3.3(a)(3) (2006).  Benefits payable are subject to 
limitations on annual income and net worth.  38 U.S.C.A. §§ 
1521, 1522; 38 C.F.R. §§ 3.3(a)(3), 3.274.  Total disability 
is present when impairment of the mind or body renders it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  A disability 
is permanent if the impairment is reasonably certain to 
continue throughout the life of the disabled person.  38 
C.F.R. § 3.340(b).  

If the prescribed percentage standards are not met under 38 
C.F.R. §§ 4.16(a) and 4.17(a) for permanent total disability 
for pension purposes, but the veteran is unemployable by 
reason of his disabilities, age, occupational background, 
and other related factors, a permanent total disability 
rating for pension purposes is authorized on an extra-
schedular basis.  38 C.F.R. §§ 3.321(b)(2), 4.17(b).

The veteran meets the above requirements in so far as he 
served for over 90 days during a period of war, and he 
currently meets the annual income and net worth 
requirements.  The issue is whether he is permanently and 
totally disabled due to his disabilities.  The veteran 
currently has a combined disability evaluation of 10 
percent, not sufficient to meet the current percentage 
requirements of 38 C.F.R. § 4.16(a). 

However, the veteran reports that he last worked in January 
1976, after a motor vehicle accident precipitated several of 
his current disabilities.  Significantly, the May 2005 VA 
general medical examiner opined that "[i]t is doubtful on 
the basis of examination and history that this veteran would 
be able to perform either manual or sedentary type work."  

Moreover, the RO has not considered the veteran's recent 
diagnoses of noninsulin-dependant diabetes noted in VA 
treatment records dated December 2005, February 2006, and 
June 2006.  In addition, the RO must also evaluate the 
veteran's service-connected PTSD, and separately evaluate 
the other psychiatric disorders of record.  See Roberts v. 
Derwinski, 2 Vet. App. 387 (stating that before a total and 
permanent disability rating can be awarded, an evaluation 
must be performed to determine the percentage of impairment 
caused by each disability).  

When readjudicating the pension issue on remand, the RO 
should prepare a supplemental statement of the case (SSOC) 
that lists and rates each of the disabilities considered for 
the non-service-connected pension claim.  If the veteran 
still does not meet the percentage requirements for 
permanent total disability for pension purposes, the RO 
should refer the case for extra-schedular consideration 
under 38 C.F.R. §§ 3.321(b)(2).   

Accordingly, the case is REMANDED for the following action:

1.	Prepare an SSOC that lists and rates 
each of the disabilities considered for 
the non-service-connected pension 
claim, including the recent diagnoses 
of diabetes and service-connected PTSD, 
separate from the veteran's other 
psychiatric disabilities.  If the 
veteran still does not meet the 
percentage requirements for permanent 
total disability for pension purposes, 
refer the case for extra-schedular 
consideration under 38 C.F.R. §§ 
3.321(b)(2).    

2.	If the disposition remains unfavorable, 
furnish the veteran and his 
representative with an SSOC and afford 
an appropriate opportunity to respond.  

Thereafter, return the case to the Board for final appellate 
review, if in order.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


